DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-20 directed to a method of calibrating an amperometric sensor that was non-elected without traverse.  Accordingly, claims 11-20 have been cancelled as they do not require the structural limitations of allowable claim 1 and are much broader in scope. 

Drawings
The objections to the drawings are withdrawn in view of the drawings filed 11/15/2021 that are hereby accepted. 

EXAMINER’S AMENDMENT
The application has been amended as follows: 
Please cancel claims 11-20.

Allowable Subject Matter
Claims 1-10 and 21 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claim 1 with particular attention to the limitations wherein the processor executable code causes the processor to “control the potentiostat to apply a first voltage 
The closest prior art of record is considered to be Shin et al. (US 2004/0137633 A1) and Preidel (US 5,376,244 A). 
Shin discloses a fluid analyzer for analyzing a fluid sample (a system for increasing the effective life span of an electrochemical sensor system wherein the system includes an oxygen sensor for measuring chemical characteristics such as oxygen of a patient’s blood [Paras. 0002-0003, 0007, 0021]), comprising: a potentiostat, when in electrical communication with two or more electrodes of an amperometric sensor, configured to measure signals generated by at least two of the two or more electrodes, and to control a voltage difference between at least two of the two or more electrodes (a microprocessor 40 “potentiostat” whereby the oxygen concentration is determined utilizing amperometry wherein a potential is applied across at least two electrodes and the current is measured by a working electrode [Paras. 0025, 0037; Fig. 1; Note: amperometry is a known technique where a potential is applied across the electrodes and the resulting current is measured and Shin teaches wherein amperometry is used to measure oxygen in Para. 0025]); at least one calibration 
Although Shin does teach performing a multipoint calibration algorithm [Para. 0044]. Shin is silent on the specific application voltages and thus doesn’t teach wherein the calibration parameters are calculated using “the first treading” and “the second reading” wherein the first reading was received by “controlling the potentiostat to apply a first voltage sufficient to induce a first electrochemical reaction of the target analyte or a reaction byproduct of the target analyte in a sample of the calibration reagent” and the second reading was received by “controlling the potentiostat to apply a second voltage potential insufficient to induce a second electrochemical reaction of the target analyte or the reaction byproduct of the target analyte in the sample of the calibration reagent”. 
The prior grounds of rejection relied upon Preidel (US 5,376,244 A) wherein it was argued that Preidel teaches the application of a first and second potential and the application of such potential steps “allows for measuring the extent to which oxygen is transported in the electrolyte to the electrode and thus provides information on both the oxygen partial pressure and the transport of oxygen to the electrode [Col. 3:15-43]. 
Applicant argues in the Remarks filed 11/15/2021
Preidel does not provide for determination of calibration parameters by applying voltage insufficient to induce a reaction in a sample of a calibration reagent. Preidel instead teaches calculating calibration coefficients by measuring the electrode capacitance at 1 KHz in blood at the start of the oxygen measurement. Preidel at 5:20-24. In particular, Preidel states that oxygen partial pressure is calculated from the charge (Q) in accordance with: 
p02 = A.Q+B (linear equation); or
p02 = A.02 +B.Q + C (parabola). 
16-24. Measuring electrode capacitance at 1 kHz to determine calibration coefficients does not provide for applying a second voltage potential insufficient to reduce a second electrochemical reaction and receive a second reading from the potentiostat as recited in claim 1.

and that, 
In formulating the rejection, the Office refers to Preidel's use of two potential stages that are impressed on the sensor before the first measuring potential. Office Action at pages 7-8. These potential stages, however, are explicitly described as being used to measure the flow velocity of blood. Preidel at 3: 15-31. Preidel states that these two potential stages are impressed on a sensor electrode before the first measuring potential. The first potential stage is in the range between -0.5 V and -1.5 V. The second potential stage is about 0V. Preidel, however, does not use these potential stages, and in particular the 0V potential stage, to provide any calibration parameter as recited in the claims. Instead, Preidel explicitly states that the potential jump prior to the measuring potentials is used in the process to "measure the flow velocity of the blood". Preidel at 3: 29-31. In particular, Preidel states that a reduction in oxygen occurs and this reduction is a measure of the extent to which oxygen is transported in the electrolyte in the region in front of the electrode. Preidel at 3:35-40.

Applicant’s arguments are convincing. Although it may be obvious to incorporate the teachings of Preidel to apply a first and second voltage step, and performing such steps would provide the benefits taught by Preidel wherein the flow velocity can be calculated, there does not appear to be a teaching, suggestion, or motivation for using the first and second potential stages in the calculation of the calibration parameters. Given that the claims recite a control system having a processor executing processor executable code that performs the specific steps detailed in the claims, the limitations are given full patentable weight. As correctly argued by the Applicant, Shin and Preidel, even when combined, do not teach the use of two voltage steps for calculating the 
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art or record, whether taken alone or in combination, does not disclose nor render obvious the cumulative limitations of claim 1. Claims 2-10 and 21 are dependent from or otherwise include the limitations of claim 1 and are allowable for the same reasons above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Davis et al. (US 2017/0219515 A1) disclose a method of generating a non-faradaic current and using such current as an indicator of the state of the sensor and to actively control the circuitry to dissipate the non-faradaic current. Naidu et al. (US 2018/0246055 A1) disclose a method of recalibrating an ion concentration device wherein the system includes an artificial neural network algorithm that simulates a first and second ion potential response value to estimate a first and second interference calibration ion potential response value caused by the interference ions. Zelin et al. (US 2009/0119047 A1) disclose a quality assurance method for point-. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/JOSHUA L ALLEN/Examiner, Art Unit 1795